 
 
IV 
108th CONGRESS
2d Session
H. RES. 844 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Ms. Harris (for herself, Mr. Ballenger, and Mr. Conyers) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Commending the people and the Government of the Republic of Guatemala for progress toward peace, democratization, and political and economic liberalization, and expressing the hope and support of the House of Representatives for the continuation of this progress. 
 
Whereas the Republic of Guatemala enacted a new democratic constitution, which became effective on January 14, 1986, and the most recent successful presidential election was held on December 28, 2003; 
Whereas 36 years of civil war ended in 1996 with the signing of peace accords, and in recent months the implementation of the accords has received renewed impetus; 
Whereas the Government of Guatemala has taken the historic step of reducing military spending to 0.33 percent of the gross domestic product, which is half of the maximum spending that was authorized by the peace accords; 
Whereas the size of the military of Guatemala has been reduced dramatically from 46,900 to 15,500 troops, and the military is shifting its focus from defending against domestic threats to defending against external threats, including terrorism and narcotrafficking; 
Whereas the United States determined that Guatemala had failed to adhere to its international counternarcotics commitments during 2002, but in September 2003 and again in September 2004, Guatemala earned certification from the United States that Guatemala had taken adequate steps to comply with such commitments; 
Whereas in July 2004, the Financial Action Task Force of the Group of Seven welcomed progress made by Guatemala in enacting and implementing anti-money laundering legislation; 
Whereas President George W. Bush has stated that the recent change in government in Guatemala “affords an important opportunity to reverse negative trends in the country,” but that donor support will remain essential to keep Guatemala on the positive democratic path and to avoid a failing state so close to United States borders; 
Whereas the Government of Guatemala has committed itself to implementing in a constitutionally consistent manner an effective form of the Commission of Investigation of Illegal Groups and Clandestine Security Forces; 
Whereas the Government of Guatemala has launched an unprecedented plan known as the Economic and Social Reactivation Plan, the initial phase of which will last 18 months and will be self-funded with $1.5 billion; 
Whereas the Government of Guatemala has initiated an unprecedented campaign to eradicate chronic child malnutrition and has given new impetus to the recently-created Department of the Environment; 
Whereas the Government of Guatemala has demonstrated remarkable resolve in anti-corruption efforts by indicting and incarcerating several former high-level officials, and is undertaking a far-reaching effort to improve the quality of the country’s judicial system; 
Whereas the people and the Government of Guatemala have demonstrated important political, social, and economic commitment in carrying out the significant changes that preceded becoming a signatory to the United States-Dominican Republic-Central America Free Trade Agreement; 
Whereas in recent months Guatemalan society has shown cohesion and consensus around a broadly beneficial vision for the future of Guatemala; 
Whereas the encouraging developments in Guatemala, the largest nation in Central America, reflect heartening trends enjoyed by the entire region; and 
Whereas Guatemala continues to face many challenges of reform, including in the areas of judicial independence, police corruption, the curbing of organized criminal gang activity, and tax collection: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends the people and the Government of the Republic of Guatemala for progress toward peace, democratization, and political and economic liberalization; 
(2)expresses its hope that this progress will continue to thrive and will become self-reinforcing;  
(3)reaffirms the friendship that exists between the people of the United States and the people of Guatemala;  
(4)asserts its hope that the Government of Guatemala will further strengthen its fight against financial crime and will focus on the proper collection of taxes in order to benefit the whole of the Guatemalan people;  
(5)encourages the Government of the United States to offer to assist Guatemala in its future challenges of reform, including initiatives against money laundering, to encourage democracy and economic prosperity; and  
(6)supports enhancing mutually beneficial bilateral economic ties between the United States and Guatemala. 
 
